PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/866,520
Filing Date: 4 May 2020
Appellant(s): Intel Corporation



__________________
William E. Jacklin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Rejection of Claims 28,33,37,42 under 35 U.S.C. 103. Independent Claim 28 is representative of Claims 28,33,37,42.

Appellant argues the examiner has not established the obviousness of Claim 28 [Appeal Brief, page 8]. 
Appellant further argues “Final Office Action pointed to paragraphs [0051 ]-[0055], [0063] and [0068] of Roh for allegedly describing “circuitry to: signal a display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame,” as set forth in claim 28. Although the Final Office Action identified the specific language in Roh relied upon for allegedly reading on “selective update region,” and “time corresponding to start of a frame,” the Final Office Action did not identify the specific claim language relied upon for allegedly describing the “signal” operation performed by the circuitry of Claim 28” [Appeal Brief, pages 9-10].
Appellant further argues “However, in claim 28, the operation to “signal a display device to cause the display device to accept a selective update region” is claimed separately from the other operation to “transmit the selective update region to the display device.” As such, the operation to signal a display device and the operation to transmit the selective update region to the display device, as set forth in claim 28, are two distinct operations. Therefore, Roh’s single operation of transmitting data corresponding to the update region to its display device is insufficient to teach or suggest the two separate and distinct “signal” and “transmit” operations performed by the circuitry of claim 28 and with outcomes directed to a display device, as set forth in claim 28. Simply put, Roh does not teach or suggest circuitry that is to perform the operation of “signal a display device to cause the display device to accept a selective update region” in addition to the operation of “transmit the selective update region to the display device,” as set forth in claim 28” [Appeal Brief, pages 12].

The Examiner respectfully disagrees. The claim limitation reads in part “circuitry to: signal the display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame, …transmit the selective update region to the display device via an embedded DisplayPort interface at the first time corresponding to the start of the frame.”
Regarding the substance of the examiner’s obviousness rejection as argued on page 8 of the Appeal Brief, the requirement for obviousness are discussed in MPEP §2142.  As discussed below, the examiner will provide further clarification of how the claim limitations are interpreted with respect to cited references. 
The Examiner notes, that in the claim limitation as currently constructed, the “at a first time” is being interpreted as to be in reference to signal the display device at a first time corresponding to a start of a frame. In this instance, “at a first time” as claimed, is being interpreted as being a time period from when the CPU instructs the image generator to when the data of an updated partial frame or data of an updated full frame is output to the display device 3, this time period corresponds to a frame start address, and thus interpreted as “corresponding to a start of a frame”. (Please see below for further clarification).


In the rejection of Claim 28, as being unpatentable over Roh et al. in view of Singh et al., as modified by Cheng et al.: 
Roh et al. is relied on for disclosing circuitry to (Figs.1-3- system on chip SoC 1; [0039] The SoC 1 controls the external memory 2 and/or the display device 3. The SoC 1 may be called an integrated circuit (IC), a processor, an application processor, a multimedia processor, or an integrated multimedia processor;  [0043] Referring to FIG.2,  the SoC 1 may include a system memory 10, a central processing unit (CPU) 20, an interrupt controller 30, a transmitter 40, a UD unit 50, a memory controller 60, an image generator 70, and a display controller 80; [0051] FIG. 3 is a conceptual diagram of the operation of the SoC 1 according to embodiments of the inventive concept. Referring to FIG. 3, the CPU 20 (included in the SoC)): 
{Wherein the “circuitry” as claimed, is not limited to or defined to a particular element or component or structure. It is further noted that the “circuitry to: signal” the “circuitry to: transmit” are also not limited to defined in the claim as being a same element/component. Therefore, given the broadest reasonable interpretation of the claim, the system on chip SoC, in its entirety, is read as “circuitry”},
signal the display device ([0051] the CPU 20 instructs {read as “signal”} the image generator 70 to generate or process an image to be output to the display device 3…In response to the instruction of the CPU 20, the image generator 70 requests the UD unit 50 to perform an updating operation on a current frame of the image) 
{Wherein the “signal” as claimed, is not defined or limited to a particular signal or a type of signal.    Furthermore, the “signal” as claimed is also not limited or defined as a signal that is being transmitted to or directly input to the display device.  Therefore, given the broadest reasonable interpretation of the claim, the ‘instruction’ given by the CPU 20 to the image generator 70, is read as “signal”. This instruction “to generate or process an image to be output to the display device 3” suggests that display device 3 in a state to receive the generated or processed data. Furthermore, it is this instruction that triggers the processing of image data that is output to the display device 3}
to cause the display device to accept a selective update region ([
[0052] The UD unit 50 compares data of a previous frame with data of the current frame and determines whether an update is necessary. When updating is necessary, the UD unit 50 compares virtual addresses included in the request of the image generator 70 with frame region information and detects whether an update region requested by the image generator 70 is a partial frame or a full frame {read as “selective update region"}) 
[0053] The UD unit 50 may output a partial interrupt signal to the CPU 20 when it is determined that the current frame needs to be updated and the update region is the partial frame. The UD unit 50 may output a full interrupt signal to the CPU 20 when it is determined that the current frame needs to be updated and the update region is the full frame), 
 	[0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 to transmit data corresponding to the update region to the display device 3…According to the control of the CPU 20, the display controller 80 accesses the external memory 2 and outputs the data of the update region in the current frame to the display device 3…When the CPU 20 receives the partial interrupt signal, the display controller 80 outputs the data of an updated partial frame to the display device 3. When the CPU 20 receives the full interrupt signal, the display controller 80 outputs the data of an updated full frame to the display device 3).
{wherein the generated or processed image data, that includes data of an updated partial frame or of updated full frame {read as “selective update region”} is obtained in response to the instruction from the CPU 20, and subsequently output to the display device 3 {read as “cause the display to accept selective update region”}
at a first time corresponding to a start of a frame ([0054] The memory controller 60 writes the current frame that has been processed by the image generator 70 to the external memory 2; 
[0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 to transmit data corresponding to the update region to the display device 3…According to the control of the CPU 20, the display controller 80 accesses the external memory 2 and outputs the data of the update region in the current frame to the display device 3…When the CPU 20 receives the partial interrupt signal, the display controller 80 outputs the data of an updated partial frame to the display device 3. When the CPU 20 receives the full interrupt signal, the display controller 80 outputs the data of an updated full frame to the display device 3);
[0069] Referring to FIG. 7, the CPU 20 sets frame region information in the UD unit 50A in operation S10. The frame region information includes a full frame start address and a full frame end address.
[0070] The CPU 20 instructs the image generator 70 to generate or process an image. The image generator 70 requests the UD unit 50A to operate on a current frame according to the instruction of the CPU 20 and the UD unit 50A enables an update detection operation in operation S11. The UD unit 50A stores a first input address included in the request from the image generator 70 in the SFR 51a in operation S12 while translating a virtual address into a physical address using TLB 55a. When the first input address is the same as the full frame start address set in the SFR 51a in operation S13 and a last input address is the same as the full frame end address set in the SFR 51a in operation S14, the UD unit 50A determines that a requested update region is a full frame and, when an update occurs, generates a full interrupt signal in operation S15.
[0072] When the first input address is the same as the full frame start address set in the SFR 51a in operation S13, the last input address is not the same as the full frame end address set in the SFR 51a in operation S14, and subsequent input addresses are linear in operation S16, the UD unit 50A determines that the update region is the partial frame and stores the last input address in operation S17. When the update occurs, the UD unit 50A generates the partial interrupt signal in operation S18. 
	{Wherein, given the broadest reasonable interpretation of the claim, “at a first time” as claimed, is being interpreted as being a time period from when the CPU instructs the image generator to when the data of an updated partial frame or data of an updated full frame is output to the display device 3, this time period corresponds to a frame start address, and thus interpreted as a time “corresponding to a start of a frame”. 
Roh et al. discloses where CPU sets frame region information in advance, where the frame information includes a full frame start address. The CPU then instructs the image generator 70 to generate or process an image to be output to the display device 3 (para.0051,0069-0070). 
The updated partial frame is output to the display device 3 when the CPU receives a partial interrupt signal. The updated full frame is output to the display device 3 when the CPU receives a full interrupt signal. The partial and full interrupt signal are generated based on the full frame start address (paras.0069-0072).
Thus, this time period encompasses a time when a frame start address is set in advance and when the partial or full interrupt signal, based on the frame start address, are generated.
	Therefore the instruction from the CPU (read as “signal”), which sets the display device 3 {signal the display device} to receive the updated frame region {accept selective update region}, is generated a first time (time period from when the when frame region information (including a frame start address) is set to in advance to when the updated frame region is output to the display device 3, which is based the frame start address} corresponding to a start of frame}.
transmit the selective update region to the display device [via an embedded DisplayPort interface] at the first time corresponding to the start of the frame ([0054] The memory controller 60 writes the current frame that has been processed by the image generator 70 to the external memory 2; 
[0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 to transmit data corresponding to the update region to the display device 3…According to the control of the CPU 20, the display controller 80 accesses the external memory 2 and outputs the data of the update region in the current frame to the display device 3…When the CPU 20 receives the partial interrupt signal, the display controller 80 outputs the data of an updated partial frame to the display device 3. When the CPU 20 receives the full interrupt signal, the display controller 80 outputs the data of an updated full frame to the display device 3. [see also paras. 0069-0072 for description of partial interrupt signal].
{Wherein the data of an updated partial frame or the data of an updated full frame {read as “selective update region”) is output (transmitted) to the display device 3, during the time period corresponding from when the CPU sets frame region information in advance to when the data of an updated partial frame or data of an updated full frame is output to the display device 3. Where, this time period encompasses a time when a frame start address is set in advance and when the partial or full interrupt signal, based on the frame start address, are generated. Thus, the updated partial frame or updated full frame is output to the display device 3, at the first time period corresponding to the frame start (as discussed in the previous limitation).

	 Therefore, given the broadest reasonable interpretation of the claim, Roh et al. discloses the limitations as claimed.

Appellant further argues “Singh does not provide the claimed “signal” operation of claim 28 that is missing from Roh… Singh is silent as to circuitry to additionally “signal the display device to cause the display device to accept a selective update region,” as set forth in claim 28. As a result, Singh fails to provide the claimed “signal” operation of claim 28 that is also missing from Roh, as explained above” [Appeal Brief, page 12]. 
However, the Examiner notes that in the combination of Roh et al. in view of Singh et al., as modified by Cheng et al., Singh et al. was relied on for expressly disclosing the display device to perform self-refresh based on the selective update region at a second time after the first time (Fig.1-para.0024, 0026, 0029, 0030- updated portion is refreshed by the display panel; para.0031-0032- updated portion are refreshed by the display panel during next refresh cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Roh et al., by implementing a self-refreshing display panel as disclosed by Singh et al., so as to perform partial refresh of the updated frame region (of Roh), the motivation being to achieve reduction in power consumption during a refresh cycle (para.0009; 0043- Singh).

Appellant further argues “Cheng does not provide the claimed “signal” operation of claim 28 that is missing from the alleged Roh/Singh combination…Cheng is silent as to circuitry that is to perform the operation of “signal a display device to cause the display device to accept a selective update region” in addition the operation of “transmit the selective update region to the display device,” as set forth in claim 28. As a result, Cheng fails to provide the claimed “signal” operation of claim 28 that is missing from the alleged Roh/Singh combination” [Appeal Brief, page 13].
The Examiner notes that in the combination of Roh et al. in view of Singh et al., as modified by Cheng et al., Cheng et al. was relied on for expressly disclosing an embedded DisplayPort interface for transmitting data to the display panel (para. 0029, 0040,0042, 0052-0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roh et al. in view of Singh et al., by transmitting the data of the updated frame region (of Roh) to the display device via an eDP transmitter, as disclosed by Cheng et al., the motivation being to provide self-refresh mode with reduced power consumption. 

Hence, given the broadest reasonable interpretation of the claims, in light of the specification, the Examiner believes, Roh et al. in view of Singh et al., as modified by Cheng et al., disclose the limitations as claimed. 

	Appellant further argues “the alleged Roh/Singh/Cheng combination still does not teach or suggest the specific time component of the claimed “signal” operation of claim 28. As noted above, claim 28 sets forth a system comprising circuitry to “signal the display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame” (emphasis added.) The Final Office Action pointed to paragraphs [0051 ]-[0055], [0063] and [0068] of Roh for allegedly describing
“circuitry to: signal a display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame,” as set forth in claim 28. (See the Final Office Action, p. 2.) More specifically, the Final Office Action alleged that those paragraphs of Roh describe determining “when a first input address 1s the full frame start address and last input address is not the full frame end address,” which can be “read as time corresponding to a start of a frame.” (/d.) [Appeal Brief, page 14].
	Appellant further argues “Simply put, Roh does not teach or suggest circuitry to “signal the display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame,” as set forth in claim 28 (emphasis added.) [Appeal Brief, page 15].

The Examiner respectfully disagrees. 
As discussed above, in the limitation “signal a display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame” 
“at a first time” as claimed, is being interpreted as being a time period from when the CPU instructs the image generator to when the data of an updated partial frame or data of an updated full frame is output to the display device 3, this time period corresponds to a frame start address, and thus interpreted as a time “corresponding to a start of a frame”. 
Roh et al. discloses signal the display device ([0051] the CPU 20 instructs {read as “signal”} the image generator 70 to generate or process an image to be output to the display device 3…In response to the instruction of the CPU 20, the image generator 70 requests the UD unit 50 to perform an updating operation on a current frame of the image) 
{Wherein the “signal” as claimed, is not defined or limited to a particular signal or a type of signal.   The “signal” as claimed is also not limited or defined as a signal that is being transmitted to or directly input to the display device. Therefore, given the broadest reasonable interpretation of the claim, the ‘instruction’ given by the CPU 20 to the image generator 70, is read as “signal”. This instruction “to generate or process an image to be output to the display device 3” suggests that display device 3 is ‘ready’ or ‘set’ to receive the generated or processed data. Furthermore, it is this instruction that triggers the processing of image data that is output to the display device 3}
to cause the display device to accept a selective update region ([0052] The UD unit 50 compares data of a previous frame with data of the current frame and determines whether an update is necessary. When updating is necessary, the UD unit 50 compares virtual addresses included in the request of the image generator 70 with frame region information and detects whether an update region requested by the image generator 70 is a partial frame or a full frame {read as “selective update region”}) 
[0053] The UD unit 50 may output a partial interrupt signal to the CPU 20 when it is determined that the current frame needs to be updated and the update region is the partial frame. The UD unit 50 may output a full interrupt signal to the CPU 20 when it is determined that the current frame needs to be updated and the update region is the full frame), 
 [0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 to transmit data corresponding to the update region to the display device 3…According to the control of the CPU 20, the display controller 80 accesses the external memory 2 and outputs the data of the update region in the current frame to the display device 3…When the CPU 20 receives the partial interrupt signal, the display controller 80 outputs the data of an updated partial frame to the display device 3. When the CPU 20 receives the full interrupt signal, the display controller 80 outputs the data of an updated full frame to the display device 3).
{In response to the instruction from the CPU, the generated or processed image data, that include data of an updated partial frame or of updated full frame {read as “selective update region”} is obtained and subsequently output to the display device 3 {read as “cause the display to accept selective update region”}
at a first time corresponding to a start of a frame ([0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 to transmit data corresponding to the update region to the display device 3…According to the control of the CPU 20, the display controller 80 accesses the external memory 2 and outputs the data of the update region in the current frame to the display device 3…When the CPU 20 receives the partial interrupt signal, the display controller 80 outputs the data of an updated partial frame to the display device 3. When the CPU 20 receives the full interrupt signal, the display controller 80 outputs the data of an updated full frame to the display device 3);
 [0069] Referring to FIG. 7, the CPU 20 sets frame region information in the UD unit 50A in operation S10. The frame region information includes a full frame start address and a full frame end address.
[0070] The CPU 20 instructs the image generator 70 to generate or process an image. The image generator 70 requests the UD unit 50A to operate on a current frame according to the instruction of the CPU 20 and the UD unit 50A enables an update detection operation in operation S11. The UD unit 50A stores a first input address included in the request from the image generator 70 in the SFR 51a in operation S12 while translating a virtual address into a physical address using TLB 55a. When the first input address is the same as the full frame start address set in the SFR 51a in operation S13 and a last input address is the same as the full frame end address set in the SFR 51a in operation S14, the UD unit 50A determines that a requested update region is a full frame and, when an update occurs, generates a full interrupt signal in operation S15.
[0072] When the first input address is the same as the full frame start address set in the SFR 51a in operation S13, the last input address is not the same as the full frame end address set in the SFR 51a in operation S14, and subsequent input addresses are linear in operation S16, the UD unit 50A determines that the update region is the partial frame and stores the last input address in operation S17. When the update occurs, the UD unit 50A generates the partial interrupt signal in operation S18. 
{Wherein “at a first time” as claimed, is being interpreted as being a time period from when the CPU instructs the image generator to when the data of an updated partial frame or data of an updated full frame is output to the display device 3, this time period corresponds to a frame start address, and thus interpreted as a time “corresponding to a start of a frame”.
Roh et al. discloses where CPU sets frame region information in advance, where the frame information includes a full frame start address. The CPU then instructs the image generator 70 to generate or process an image to be output to the display device 3 (paras.0051,0069-0070). 
The data of the updated partial frame is output to the display device 3 when the CPU receives a partial interrupt signal. The data of the updated full frame is output to the display device 3 when the CPU receives a full interrupt signal. The partial and full interrupt signal are generated based on a full frame start address (paras.0069-0072).
This time period encompasses a time when a frame start address is set in advance and when the partial or full interrupt signal, based on a frame start address, are generated. Hence, a first time corresponding to a start of frame, as claimed.
	Therefore, in light of the above, the ‘instruction’ (read as “signal”) from the CPU, which sets the display device 3 {signal the display device} to receive the updated frame region {accept selective update region}, is generated a first time (from when the when frame region information (including a frame start address) is set to in advance to when the updated frame region is output to the display device) corresponding to a start of frame}.

Regarding the argument with respect to Singh et al. and Cheng et al. as argued on pages 15-16 of Appeal Brief, are similar to those already addressed above. For the sake of brevity and clarity of presentation will be omitted in this section [please refer to pages 9-10 of Examiner Answer].  
Therefore, given the broadest reasonable interpretation of the claim, Roh et al. in view of Singh et al., as modified by Cheng et al., disclose the limitations as claimed.

	The Examiner further notes that in the claim limitation as currently constructed, “circuitry to: signal the display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame” the “at a first time” may also be interpreted to be in reference to the display device accepting the selective update region (i.e. display device accept a selective update region at a first time corresponding to a start of frame). 
In this case, Roh et al. discloses “circuitry (Figs.1-3- system on chip SoC 1; [0039, 0043, 0051]; Wherein the “circuitry” as claimed, is not limited to or defined to a particular element or component or structure. It is further noted that the “circuitry to: signal” the “circuitry to: transmit” are also not limited to defined in the claim as being a same element/component. Therefore, given the broadest reasonable interpretation of the claim, the system on chip SoC, in its entirety, is read as “circuitry}) signal the display device to cause the display device to accept a selective update region ([0053-0055] Upon receiving the interrupt signal from the UD unit 50, the CPU 20 controls the display controller 80 {read as “signal the display device”} to transmit data corresponding to the update region {the update region may be partial frame or full frame} to the display device 3 {read as “causes the display device to accept”) at a first time corresponding to a start of a frame [(0054-0055], [0069-0072]; When the CPU 20 receives the partial interrupt signal {wherein the partial interrupt signal is generated based on a frame start address [0069-0072]), the display controller 80 outputs the data of an updated partial frame to the display device 3 {The time the CPU receives the partial interrupt signal (which is based on a frame start address) is read as “at a first time corresponding to a start of a frame”}; When the CPU 20 receives the full interrupt signal {wherein the full interrupt signal is generated based on a frame start address [0069-0072]), the display controller 80 outputs the data of an updated full frame to the display device 3 {wherein the time the CPU receives the full interrupt signal is read as “at a first time corresponding to a start of a frame”}. 
Thus, the CPU 20 {read as “circuitry”} controls the display controller 80 {signal the display the display device 3) to receive (accept) the selective update region (updated partial frame or updated full frame) when the CPU 20 receives a partial interrupt signal or full interrupt signal that is generated based on a frame start address {at a first time corresponding to a start of a frame}
transmit the selective update region to the display device via an embedded DisplayPort interface at the first time corresponding to the start of the frame ([0053, 0055]; When the CPU 20 receives the partial interrupt signal {read as “at a first time corresponding to start of a frame”, since the partial interrupt signal is generated based on a frame start address [0069-0072]), the display controller 80 outputs the data of an updated partial frame to the display device 3 {updated partial frame (selective update region) is output (transmitted) to the display device 3}; When the CPU 20 receives the full interrupt signal {read as “at a first time corresponding to a start of a frame”, since the full interrupt signal is generated based on frame start address [see paragraphs 0069-0072 for the generation of full interrupt signal]}, the display controller 80 outputs the data of an updated full frame to the display device 3 (updated full frame (selective update region) is output (transmitted) to the display device 3.
Thus the updated partial frame or updated full frame is output (transmitted) to the display device at the first time (the time the CPU receives the partial interrupt signal or the full interrupt signal, generated based on the frame start address) corresponding to a start of a frame}.

Therefore, given the broadest reasonable interpretation of the claim, Roh et al. in view of Singh et al., as modified by Cheng et al., disclose the limitations as claimed.

The Rejection of Claims 31, 36, 40, 45 under 35 U.S.C. 103. Claim 31 is representative of Claims 31,36,40,45. 
Appellant argues “in claim 31, the circuitry that “is to transition out of a sleep state prior to the first time corresponding to the start of the frame” is the same circuitry that is to “transmit the selective
update region to the display device via an embedded DisplayPort interface,” as set forth in claim 28 (emphasis added).  [Appeal Brief, pages 19-20]
Singh and Roh, individually or in combination, fail to teach or suggest any circuitry, which is to transmit data via an embedded DisplayPort interface (see claim 28), that is also to “transition out of a sleep state prior to the first time corresponding to the start of the frame,” as set forth in claim 31. Accordingly, the alleged Roh/Singh/Cheng combination is missing the circuitry set forth in claim 31. In view of this missing claim element, the alleged Roh/Singh/Cheng combination relied upon by the Final Office Action fails to establish a prima facie case of obviousness against claim 31. Accordingly, the rejection of dependent claim 31 is in error and must be reversed. [Appeal Brief, pages 19-20].
	The Examiner respectfully disagrees. 
The “circuitry” as claimed in Claim 28, is not limited or defined to a particular element or component. Therefore, given the broadest reasonable interpretation of the claim, the system on chip SoC, in its entirety, as disclosed by Roh et al. (see Figs.1-3; para.0039, 0043,0051), is read as “circuitry”. 
Furthermore, the Examiner respectfully disagrees with applicant’s assertion “the circuitry that “is to transition out of a sleep state prior to the first time corresponding to the start of the frame” is the same circuitry that is to “transmit the selective update region to the display device via an embedded DisplayPort interface,”  since the “circuitry” is not defined  in the claim in way so as to conclude or determine that one “circuitry” is the “same” or “different” as/from the other. (This raises the question, is the “the circuitry” that “is to transition out of asleep state…” different from the circuitry that is to “signal the display device… ?”).
	Chen et al. discloses where when the GPU enters a PSR mode, the PSR frame buffer located in the driver IC, is turned on (para.0040, 0058), and when the GPU exits the PSR mode, and enters a normal mode, the driver IC turns off the PSR frame buffer (para.0041-0042, 0058). 
Therefore, the combination of Roh et al. in view of Singh et al., as modified by Chen et al. disclose circuitry  (Figs.1-3-SoC 1; para.0039, 0043,0051), is to transition out of a sleep state (Chen-para.0040-0042; 0058-0059) prior to the first time corresponding to the start of the frame (Roh-Fig.7-the time corresponding to the start of the frame, {which is being interpreted as time period from when the CPU sets frame region information in advance {that includes frame start address) to when the data of an updated partial frame or data of an updated full frame is output to the display device 3}); Thus, implementing Chen’s teachings, so as to implement a PSR frame buffer in the SoC (of Roh) and to turn-on the PSR frame buffer when the CPU sets the frame region information (Fig.7) so as to enter PSR mode prior to the first time (of Roh), would provide the display panel (of Roh) with multiple modes of operation and so that panel may work under a PSR mode with low power consumption). 

	Therefore, given the broadest reasonable interpretation of the claims, in light of the specification, the Examiner believes, Roh et al. in view of Singh et al., as modified by Cheng et al., disclose the limitations as claimed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DISMERY MERCEDES/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
Conferees:
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627     

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.